The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17, 19 and 21-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 25 each recite “a first longitudinal axis extending through a first center of the first base . . . a second longitudinal axis extending through a second center of the second base than the at least one first is disposed in relative to the first longitudinal axis of the first base. . . .”  It is unclear whether there are more than one center of each base.  In particular, reference to a second center of the second base makes it unclear if there is a first center of the second base or not.  Appropriate correction required.
Claim 14 recites “there are a plurality of the first coupling apertures” and “there are a plurality of the second coupling apertures.”  It is not clear whether the at least one coupling aperture is a plurality or if there is a plurality of coupling apertures in addition to the at least one first/second coupling apertures.  Also, a plurality is singular so there is confusion   If referring back to the at least one coupling aperture, reciting “the at least one aperture is a plurality” or similar language would be sufficient to overcome the indefiniteness issue.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US Patent No. 7,320,268 B2) in view of Zabaleta (CH 570840 A5) and Sakamoto et al. (US Pub. No. 2007/0177951 A1) and Heinlein (FR 1271781 A).
(Claims 9, 17, 21-27 and 30-33) Kawashima discloses an apparatus (10) capable of cutting pipe.  The apparatus includes a circular frame (20) mountable around an outer surface of a pipe and a clamp (H) coupled to the frame such that the clamp is capable of clamping the frame to the pipe (Col. 5, Lines 46-49).  A tool carrier (40) is rotatably coupled to the frame such that it rotates relative to the frame around an axis (Fig. 2).  As illustrated in Figure 2, the gearing at the rear side of the tool carrier is rotatable within the frame.  A tool support (50) is coupled to and rotatable with the tool carrier relative to the frame around the axis (Fig. 2).  The tool supports hold tools (500) for rotating with the tool supports about the axis.  The tools could be any known 
Zabaleta discloses a plurality of bases (including a first base) and respective cutting inserts (9, 10; Fig. 1).  The cutting insert being held in place via a clamp while abutting an engagement wall of the respective tool holder base (Figs. 1, 2).  The cutting insert is in a parallelogram shape (Fig. 1), which would include first to fourth edges.  When in the clamped position, only one edge is in contact with the base, which is a parallel alignment (Fig. 1).  That is, the engagement surface/wall of each base is singular in nature and extends linearly across a width of the respective base from a first exterior surface to a second exterior (Fig. 1).  The cutting inserts are capable of being repositionable, but the reference stops short of explicit disclosure of indexability among cutting portions (although it is highly likely and suggested from the illustrated embodiment).  The bases are capable of holding the same insert or even different inserts (Translation at page 5).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the apparatus disclosed in Kawashima with bases capable of holding the same insert as taught by Zabaleta in order to make different cuts while reducing storage stock.  Additionally, it would have been obvious to one having ordinary skill in the art to provide the modified device disclosed in Kawashima with an additional base or a second base identical to the first base as disclosed in Zabaleta used in the alternative to the first base as a spare in case the first base is damaged or to reduce setup time when the cutting insert wears down.  see in re Harza
Sakamoto et al. ("Sakamoto") discloses a first base (14) including a first projection (16, 15A) and a first coupling aperture (15A) defined in the first projection (16).  Sakamoto also discloses a second base (14 - tool holder includes two pockets/bases, Fig. 9) formed separately from the first base, wherein the second base (14 ) includes a second projection (16, 15B) and a second coupling aperture (15B) defined in the second projection (16).  A cutting insert (20) including a plurality of cutting edges  such that the insert has 180 degree rotational symmetry (¶ 0049) and an insert aperture (31) defined therein.  The cutting insert is capable of being interchangeably coupled to each of the first base and the second base (Figs. 1-12).  When the cutting insert is coupled to the first base, the first projection is at least partially positioned in the insert aperture (Figs. 1-6, 9).  With the cutting insert coupled to the second base (other insert pocket), the second projection is at least partially positioned in the insert aperture (Figs. 1-6, 9).
(Claim 10) The insert aperture (31) defines a first portion having a first configuration and a second portion having a second configuration different than the first configuration (Figs. 5, 6).  The first configuration is complementary to configurations of the first and second projections (Figs. 5, 6).
(Claim 11) The first projection and the second projection have a same configuration (Fig. 9).
(Claim 12) When the cutting insert is coupled to the first base in either indexed position (meaning whichever cutting portions are active), the first coupling aperture aligns with the insert aperture, and wherein, with the cutting insert coupled to the second base in either indexed position, the second coupling aperture aligns with the insert aperture (Figs. 1-6, 9).  That is the inserts are indexable to two-positions and can be attached to each base (i.e., pocket).
(Claims 13 and 28) In either indexed position, a coupling member (40A, 40B) capable of being inserted into the aligned first coupling aperture and insert aperture with the cutting insert coupled to the first base and a coupling member (40A, 40B) capable of being inserted into the aligned second coupling aperture and insert aperture with the cutting insert coupled to the second base.
(Claim 14) The first projection is one of a plurality of first projections on the first base (Fig. 9) and the second projection is one of a plurality of second projections on the second base (second pocket same as first).  The first coupling aperture is one of a plurality of first coupling apertures defined in the first base and the second coupling aperture is one of a plurality of second coupling apertures defined in the second base (Fig. 9).  One of the plurality of first coupling apertures is defined in each of the plurality of first projections and one of the plurality of second coupling apertures is defined in each of the plurality of second projections (Figs. 5, 6, 9).
(Claims 15 and 29) The insert aperture is one of a plurality of insert apertures defined in the cutting insert (Figs. 1-7, 9-11).  With the cutting insert coupled to the first base in either indexed psotion, one of the plurality of first projections is at least partially positioned in each of the plurality of the insert apertures, and with the cutting insert coupled to the second base in either indexed position, one of the plurality of second projections is at least partially positioned in each of the plurality of insert apertures (Figs. 1-7, 9-11).
(Claim 16) A plurality of coupling members (40A, 40B), wherein in either indexed position each of the plurality of coupling members is capable of being inserted into and aligned with a set of one of the first coupling apertures and one of the insert apertures with the cutting insert coupled to the first base and capable of being inserted into an aligned set of one of the 
At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the modified device of Kawashima with a plurality of indexable cutting edges on the insert, the seating projections and corresponding apertures with fastening screws as suggested/taught by Sakamoto in order to increase cutting utility of the insert as well as improve seating/locating and lateral deflection prevention.  see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including applying a known technique to a known device ready for improvement to yield predictable results).  As a result of the modification, the insert includes four cutting edges where one edge abuts the engagement wall when coupled to the base in each indexed position in the respective first and second bases.
Heinlein discloses tools in the form of a first base and a second base, both of which include a tool holder and cutting insert (Figs. 1-3; Translation at page 1).  The cutting inserts include a cutting edge and are capable of being mounted to a first base and alternatively to a second base (Figs. 1-3; Translation at page 1).  As illustrated in Figure 2, the insert is positioned relative to an engagement surface.  Figure 3 then illustrates that the insert is positioned at different angular orientations from a first base to a second base.  This would necessitate a differing orientation of the relative engagement surface on each base relative to the central longitudinal axis thereof.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the modified apparatus of Kawashima with different bases having differing orientations of respective engagement surfaces capable of holding the same insert as taught by Heinlein in order to make different cuts while reducing storage stock.  .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US Patent No. 7,320,268 B2) in view of Zabaleta (CH 570840 A5) and Sakamoto et al. (US Pub. No. 2007/0177951 A1) and Heinlein (FR 1271781 A) further in view of Hoefler et al. (US Pub. No. 2012/0230784 A1).
Kawashima does not disclose an interchangeable spacer capable of positioning the insert at a desired location.
Hoefler et al. (“Hoefler”) discloses an interchangeable spacer (70) capable of positioning the insert at a desired location (Figs 1-13; ¶¶ 0039, 0040).  At a time prior to filing it would have been obvious to modifying the first and second bases in the modified apparatus of Kawashima to have an interchangeable spacer as taught by Hoefler in order to provide protection against damage in the event of cutting insert failure.
Claims 9-17 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, II (US Pub. No. 2009/0052999 A1) in view of Kawashima (US Patent No. 7,320,268 B2) and Sakamoto et al. (US Pub. No. 2007/0177951 A1) and Heinlein (FR 1271781 A).
(Claims 9, 17 and 25-27) Phillips discloses an apparatus (Fig. 19) capable of cutting pipe.  The apparatus includes a circular frame (70) mountable around an outer surface of a pipe (Fig. 19).  Phillips discloses a frame with tool supports (60) that include a first base (30) with a cutting insert (10) for rotating about and cutting the pipe (Fig. 19; P).  The cutting insert being held in place via a fastener while abutting an engagement wall of the respective tool holder base (Figs. 15-18).  The cutting insert is in a parallelogram shape (Figs. 2-7), which includes first to fourth 
Kawashima discloses an apparatus (10, 110, 412) capable of cutting pipe.  The apparatus includes a circular frame (20) mountable around an outer surface of a pipe and a clamp member (H) coupled to the frame such that the clamp member is engageable with the pipe to fix the frame in place relative to the pipe (Col. 5, Lines 46-49).  A tool carrier (40) is rotatably coupled to the frame such that it rotates relative to the frame around an axis (Fig. 2).  As illustrated in Figure 2, the gearing at the rear side of the tool carrier is rotatable within the frame.  A tool support (50) is 
Sakamoto discloses a first base (14) including a first projection (16, 15A) and a first coupling aperture (15A) defined in the first projection (16).  Sakamoto also discloses a second base (14 - tool holder includes two pockets/bases, Fig. 9) formed separately from the first base, wherein the second base (14 ) includes a second projection (16, 15B) and a second coupling aperture (15B) defined in the second projection (16).  A cutting insert (20) including a plurality of cutting edges such that the insert has 180 degree rotational symmetry (¶ 0049) and an insert aperture (31) defined therein.  The cutting insert is capable of being interchangeably coupled to each of the first base and the second base (Figs. 1-12).  When the cutting insert is coupled to the first base, the first projection is at least partially positioned in the insert aperture (Figs. 1-6, 9).  With the cutting insert coupled to the second base (other insert pocket), the second projection is at least partially positioned in the insert aperture (Figs. 1-6, 9).
(Claim 10) In Sakamoto, the insert aperture (31) defines a first portion having a first configuration and a second portion having a second configuration different than the first configuration (Figs. 5, 6).  The first configuration is complementary to configurations of the first and second projections (Figs. 5, 6).
(Claim 11) In Sakamoto, the first projection and the second projection have a same configuration (Fig. 9).
(Claim 12) When the cutting insert is coupled to the first base, the first coupling aperture aligns with the insert aperture, and wherein, with the cutting insert coupled to the second base, the second coupling aperture aligns with the insert aperture (Sakamoto Figs. 1-6, 9).  That is the inserts are indexable to two-positions and can be attached to each base (i.e., pocket).
(Claim 13) In Sakamoto, a coupling member (40A, 40B) capable of being inserted into the aligned first coupling aperture and insert aperture with the cutting insert coupled to the first base and a coupling member (40A, 40B) capable of being inserted into the aligned second coupling aperture and insert aperture with the cutting insert coupled to the second base.
(Claim 14) In Sakamoto, the first projection is one of a plurality of first projections on the first base (Fig. 9) and the second projection is one of a plurality of second projections on the second base (second pocket same as first).  The first coupling aperture is one of a plurality of first coupling apertures defined in the first base and the second coupling aperture is one of a plurality of second coupling apertures defined in the second base (Fig. 9).  One of the plurality of first coupling apertures is defined in each of the plurality of first projections and one of the plurality of second coupling apertures is defined in each of the plurality of second projections (Figs. 5, 6, 9).
(Claim 15) In Sakamoto, the insert aperture is one of a plurality of insert apertures defined in the cutting insert (Figs. 1-7, 9-11).  With the cutting insert coupled to the first base, one of the plurality of first projections is at least partially positioned in each of the plurality of the insert apertures, and with the cutting insert coupled to the second base, one of the plurality of second projections is at least partially positioned in each of the plurality of insert apertures (Figs. 1-7, 9-11).
(Claim 16) In Sakamoto, a plurality of coupling members (40A, 40B), wherein each of the plurality of coupling members is capable of being inserted into and aligned with a set of one of the first coupling apertures and one of the insert apertures with the cutting insert coupled to the first base and capable of being inserted into an aligned set of one of the second coupling apertures and one of the insert apertures with the cutting insert coupled to the second base (Figs. 1-7, 9-11).
At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the modified device of Kawashima with a plurality of indexable cutting edges on the insert, the seating projections and corresponding apertures with fastening screws as suggested/taught by Sakamoto in order to increase cutting utility of the insert as well as improve seating/locating and lateral deflection prevention.  see KSR International Co. v. Teleflex Inc.
Heinlein discloses tools in the form of a first base and a second base, both of which include a tool holder and cutting insert (Figs. 1-3; Translation at page 1).  The cutting inserts include a cutting edge and are capable of being mounted to a first base and alternatively to a second base (Figs. 1-3; Translation at page 1).  As illustrated in Figure 2, the insert is positioned relative to an engagement surface.  Figure 3 then illustrates that the insert is positioned at different angular orientations from a first base to a second base.  This would necessitate a differing orientation of the relative engagement surface on each base relative to the central longitudinal axis thereof.  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the modified apparatus of Kawashima with different bases having differing orientations of respective engagement surfaces capable of holding the same insert as taught by Heinlein in order to make different cuts while reducing storage stock.  As a result of the differing orientation of the first base relative to the second base, as disclosed in Heinlein, the fixation holes/projections would have differing positions relative to the respective engagement surfaces.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips, II (US Pub. No. 2009/0052999 A1) in view of Kawashima (US Patent No. 7,320,268 B2) and Sakamoto et al. (US Pub. No. 2007/0177951 A1) and Heinlein (FR 1271781 A) further in view of Hoefler et al. (US Pub. No. 2012/0230784 A1).
Phillips does not disclose an interchangeable spacer capable of positioning the insert at a desired location.
Hoefler et al. (“Hoefler”) discloses an interchangeable spacer (70) capable of positioning the insert at a desired location (Figs 1-13; ¶¶ 0039, 0040).  At a time prior to filing it would have been obvious to modifying the first and second bases in the modified apparatus of Phillips to .
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.  Applicant argues that the rejection cannot rely on the Sakamoto reference for first and second bases having projections at different positions relative to the respective longitudinal axes.  Applicant then contends that the Heinlein reference is the only reference that discloses differing angular orientations and because the other references do not teach this feature, one of ordinary skill would not combine the references.  Examiner disagrees.
The Sakamoto reference was not relied upon for the teaching of the respective bases having differing orientations of the projections.  The Heinlein reference discloses the differing orientations of the insert and its fixation features (engagement surface and projections).  If one were to combine the seating aspects of the Sakamoto reference and the Heinlein reference with the inserts of Zabaleta or Philips, the projections would need to be placed differently to match the orientation from base to base.  Thus, the prior art of record reads upon the claimed invention.
The argument that every reference must disclose a claimed feature or else references cannot be combined finds no support in the MPEP.  Essentially, Applicant is asking the office to ignore or rewrite 35 USC 103.  Nevertheless, if the other references taught the feature, it would not be necessary to introduce the Heinlein reference in the first place.  Therefore, the absence of a teaching of a feature in each reference does not obviate the obviousness rejection.
Conclusion              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722